DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
This is in response to applicant’s amendment/response filed on 12/9/2020, which has been entered and made of record. Claims 1-2, and 12-14 have been amended. No Claim has been cancelled. No Claim has been added. Claims 1-20 are pending in the application. 
Response to Arguments
Applicant’s arguments (Remarks, p. 10-12) with respect to the independent claims 1, 12, and 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments directed to amended limitation have been addressed in the detail rejection below with new reference by Alexanderovitc et al.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kento et al. (JP 2018124981 A, English translation JP2018124981.pdf), and in view of Alexanderovitc et al. (US 20100064259 A1).

Regarding Claim 1, Kento discloses An electronic apparatus (¶1 reciting “an information processing method, an apparatus and a program for causing a computer to execute the information processing method.” Fig. 1, Fig. 2), comprising: 
a storage (Fig. 2 showing a computer 200 having memory 11, storage 12. Further, Fig. 9 showing the computer 200 having memory 240); and 
a communicator comprising communication circuitry (Fig. 2, communication interface 14); and 
a processor (Fig. 2, processor 10) configured to: 
render a virtual reality (VR) image including a first object corresponding to a first display device (Fig. 11 showing a virtual space 2 shared by users 190 A, 190 B, 190 C and showing corresponding virtual objects A1, A2, A3. ¶106 reciting “FIG. 12 is a diagram illustrating an example of a view based on VR image information stored in the storage (¶84 disclosing VR image information stored in the storage, and reciting “Memory module 240 retains data used by computer 200 to provide virtual space 2 to user 190.”), wherein the processor is further configured to: 
receive motion information of a second display device from the second display device through the communicator, (¶97 disclosing receiving motion information of a display device 110 (one of 110A, 110B, 110C), and reciting “the HMD sensor 120 detects the position and tilt of the HMD device 110 based on the plurality of infrared light beams transmitted from the HMD device 110. The detection result is sent as motion detection data to the computer 200.”)
render one area of the VR image including the first object based on the first object being included in a view of a second object corresponding to the second display device based on the motion information of the second display device (¶101 disclosing determine and operation of each avatar A1, A2, A3, and reciting “processor 10 controls the operation of each avatar associated with users 190 A - 190 C as virtual object control module 232. Specifically, the processor 10 obtains motion information of the users 190 A - 190 c sharing the virtual space 2. Here, the motion information of the other users 190 B and 190 C is included in the information (player information to be described later) sent from the HMD systems 100 B and 100 C used by the other users 190 B and 190 C. On the basis of the motion information or the like, the processor 10 , and 
 control the communicator to transmit the rendered one area of the VR image to the second display device. (¶102 reciting “outputs the generated field-of-view image data to the HMD device 110”)
However, Kento does not explicitly disclose only the motion information of a predetermined size or more is transmitted.
It is well-known in the art that motion above a threshold is acted upon to avoid unwanted operations. In addition, Alexanderovitc teaches “When a motion amount of the user is over a specific threshold value(or critical value), the controller 180 controls the 3D GUI image processing module to rotate the reference face of the respective three-dimensional menu icons every specific angle along the moving direction of the user (S44 and S45).” (¶98). In other words, Alexanderovitc teaches only the motion information of a predetermined size or more are acted upon.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus to transmit the motion information (taught by Kento) where the motion information is about a predetermined threshold value (taught by Alexanderovitc). The suggestions/motivations would have been to “The 

Regarding Claim 2, Kento in view of Alexanderovitc discloses The apparatus as claimed in claim 1, wherein the processor is further configured to: 
receive motion information of a predetermined size or more of the first display device from the first display device through the communicator, and 
render one area of the VR image by changing a motion of the first object based on the motion information of the first display device.
(Kento, ¶101 reciting “the processor 10 obtains motion information of the users 190 A - 190 c sharing the virtual space 2. Here, the motion information of the other users 190 B and 190 C is included in the information (player information to be described later) sent from the HMD systems 100 B and 100 C used by the other users 190 B and 190 C. On the basis of the motion information or the like, the processor 10 determines an operation of each avatar (I. e., a display mode of an animation or the like in a view image provided to each user).” Alexanderovitc teaches the motion information of a predetermined size or more (¶98). The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 3, Kento in view of Alexanderovitc discloses The apparatus as claimed in claim 2, wherein the processor is further configured to identify a view of the second object based on a location of the second object and the motion information of the second display device. (Kento, ¶97 reciting “In step S 5, the HMD sensor 120 detects the position and tilt of the HMD device 110 based on the plurality of infrared light beams transmitted from the HMD device 110. The detection result is sent as motion detection data to the computer 200.” ¶98 reciting “In step S 6, the processor 10 specifies the viewing direction of the user 190 wearing the HMD device 110 based on the position and the inclination of the HMD device 110 as the viewing area determination module 222.”)

Regarding Claim 4, Kento in view of Alexanderovitc discloses The apparatus as claimed in claim 2, wherein the processor is further configured to render the VR image including a content reproduction area. (Kento, ¶84 disclosing a content reproduction area in the virtual space, and reciting “The object information 242 includes, for example, contents to be reproduced in the virtual space 2, information for arranging an object to be used in the content, and the like. … In the operation table information 244, an operation table in which predetermined operation data is associated with a reproduction time and a position is stored for each content (e.g., a game, a movie, a 360 degree moving image, and the like) which can be reproduced in the virtual space 2.”)

Regarding Claim 5, Kento in view of Alexanderovitc discloses The apparatus as claimed in claim 2, wherein the processor is further configured to: 
control the communicator to transmit the rendered one area of the VR image and to transmit a content to the second display device (See Claim 4 rejections.), and 
change the motion of the first object based on a mood type of the content during a predetermined reproduction section based on a time point of the motion information of the second display device being received, and the motion information of the first display device. (Kento, ¶125-129 disclosing changing the expression of the avatar A2 to “surprise” based on the mood type information of the content during a predetermined reproduction section based on a time point of the motion information of the display devices.)

Regarding Claim 6, Kento in view of Alexanderovitc discloses The apparatus as claimed in claim 2, wherein the processor is further configured to: 
render one area of the VR image based on a third object being included in the view of the second object by changing a motion of the third object based on motion information of the third object stored in the storage, (Kento, ¶132 disclosing a third object “the brush G”, and reciting “In the example shown in FIG. 16, at a reproduction time T 1 of the content C 1, coordinates (x 1, y 1) in the virtual space 2 are set. At the position specified in z 1) (mesh), the brush G suddenly appears.”) and 
control the communicator to transmit the rendered one area of the VR image and a content to the second display device, 
wherein the motion information of the third object includes motion information received from a third display device based on the content being reproduced by the third display device.
(Kento, ¶132-133 disclosing the transmitting the motion information, i.e. suddenly appearing of the brush G, and associated surprise expression to avatars A1, A2, and A3.)

Regarding Claim 7, Kento in view of Alexanderovitc discloses The apparatus as claimed in claim 2, wherein the processor is further configured to render the rendered one area of the VR image based on a third object being further included in the view of the second object by changing a motion of the third object based on animation information of the third object stored in the storage (Kento, ¶132 reciting “In the example shown in FIG. 16, at a reproduction time T 1 of the content C 1, coordinates (x 1, y 1) in the virtual space 2 are set. At the position specified in z 1) (mesh), the brush G suddenly appears.” ¶133), and 
wherein the animation information of the third object includes motion information pre-generated by a producer based on a mood type of a content. (Kento, ¶132 reciting “since many users who have previously viewed the content C 1 have been surprised for this scene, an operation table T is generated in which the set information "(x 1, y 1, z 1) - surprise" is associated with the reproduction time T 1 as shown in FIG. 15.”)

Regarding Claim 8, Kento in view of Alexanderovitc discloses The apparatus as claimed in claim 2, wherein the processor is further configured to: add a sound of the first object to the rendered one area of the VR image based on first sound information received from the first display device, and control the communicator to transmit the VR image. (Kento, ¶82 reciting “chat control module 234 transmits information such as the location and orientation of the user's avatar, and voice data input to microphone 118 to server 150. Further, the chat control module 234 outputs audio data of another user received from the server 150 to a speaker (not shown).”)

Claim 12, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 13, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 14, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 15, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.
Claim 16, has similar limitations as of Claim(s) 4, therefore it is rejected under the same rationale as Claim(s) 4.
Claim 17, has similar limitations as of Claim(s) 5, therefore it is rejected under the same rationale as Claim(s) 5.
Claim 18, has similar limitations as of Claim(s) 6, therefore it is rejected under the same rationale as Claim(s) 6.
Claim 19, has similar limitations as of Claim(s) 7, therefore it is rejected under the same rationale as Claim(s) 7.
Claim 20, has similar limitations as of Claim(s) 8, therefore it is rejected under the same rationale as Claim(s) 8.


Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kento et al. (JP 2018124981 A, English translation JP2018124981.pdf) in view of Alexanderovitc, and in view of Cunico et al. (US 20150381938 A1).

Regarding Claim 9, Kento in view of Alexanderovitc discloses The apparatus as claimed in claim 2, wherein the processor is further configured to: 
control the communicator to transmit the rendered one area of the VR image and a content to the second display device.
However, Kento in view of Alexanderovitc does not explicitly disclose
To change the motion of the first object based on a mood type of the content based on the motion information of the first display device not being received from the first display device during a predetermined first time period, or the received motion information of the first display device not being changed during a predetermined second time period.
Cunico teaches “a method, a computer program product, and a computer system for determining facial feature substitution in a video conference” (¶4). Further, Cunico teaches inserting a facial movement in case there is no change in the facial features of the attendee for a period of time, and recites “when there is no change in the facial 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Kento) to change the motion of the first avatar based on the determination of no change of facial features for a period of time (taught by Cunico). The suggestions/motivations would have been to  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 10, Kento in view of Alexanderovitc and Cunico discloses The apparatus as claimed in claim 9, wherein the processor is further configured to: 
store the received motion information of the first display in the storage based on the mood type of the content, (Kento, ¶125 disclosing storing an operation table corresponding to the content based on a mood type of the content, and reciting “the processor 10 acquires the operation table T corresponding to the content (here, the content C 1 being reproduced) and the attribute information of the user 190 B (here, "emotion rich") from the operation table information 244… The operation table T shown in FIG. 15 is table information reflecting the tendency of the emotion shown when a plurality of users having the same user attribute (here, "emotion rich") has viewed the content C 1.”)
change the motion of the first object based on motion information corresponding to a mood type of a present reproduction section of the content among motion information of the first display device stored in the storage based on the motion information of the first display device not being received from the first display device during the predetermined first time period, or the received motion information of the first display device not being changed during the predetermined second time period. (Kento, ¶135-136)

Regarding Claim 11, Kento in view of Alexanderovitc and Cunico discloses The apparatus as claimed in claim 10, wherein the processor is further configured to change the motion of the first object based on animation information corresponding to the mood type among animation information stored in the storage based on the motion information corresponding to the mood type of the present reproduction section of the content not being stored in the storage.(Kento, ¶128-129, ¶135-136 disclosing to change avatar B’s facial expression based on the operation data in case the motion information is not stored in the storage.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YI WANG/Primary Examiner, Art Unit 2611